Citation Nr: 1817342	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for myopia (claimed as decrease in vision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from March 1991 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran and her spouse testified at a hearing before the undersigned in May 2017.  A transcript is of record. 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability of either eye related to vision loss. 


CONCLUSION OF LAW

The criteria for service connection for vision loss are not satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The evidence does not show that the Veteran has a current disability of either eye related to vision loss.  A February 2006 military treatment facility record reflects a diagnosis of "refractive error -myopia."  It also shows a diagnosis of allergic conjunctivitis.  The Veteran's claim for decreased vision does not encompass this diagnosis, as there is no indication that the conjunctivitis is manifested by decreased vision.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9 (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Thus, because the Veteran's myopia does not constitute a current disability, service connection may not be established.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).   

As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for myopia (claimed as decrease in vision) is denied. 


REMAND

The Veteran's service connection claim for sleep apnea must be remanded for a new VA medical opinion.  In the January 2014 VA examination report, the examiner concluded that the Veteran's sleep apnea was less likely than not related to service because the service treatment records did not show daytime somnolence or fatigue, and the examiner found that it was likely due to post-service weight gain with obesity.  The opinion does not address the credible testimony provided by the Veteran's husband that he observed her to snore and stop breathing in her sleep while she was on active duty.  See May 2017 Hearing Transcript; March 2014 VA Form 9.  At the Board hearing and at the January 2014 VA examination, the Veteran stated that other service members informed her of her snoring during service.  A new medical opinion is required that addresses this evidence.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's sleep apnea is related to active service.  In rendering the opinion, the examiner must address the credible statements by the Veteran's husband that he observed her to snore and to stop breathing in her sleep during active service.  The examiner must also address the Veteran's statements that other service members informed her that she snored loudly. 

The examiner must provide a complete explanation in support of the conclusion reached. 

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If it is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


